Citation Nr: 1207508	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990 and from January 1991 to January 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD related to the Veteran's active military service.

2.  The Veteran's current psychiatric disorders, other than PTSD, are not related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).

2.  A psychiatric disorder, other than PTSD, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in March 2005 satisfied the duty to notify provisions.  An additional letter was provided to the Veteran in August 2007 containing information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  An adequate VA examination was provided to the Veteran in January 2011 in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

This case was previously remanded by the Board in October 2010.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, the RO was instructed to obtain the Veteran's service personnel records from January 1991 to January 1996; thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran and then send this summary and the information of record regarding the Veteran's service to the U.S. Army and Joint Services Records Research Center for corroboration of the Veteran's alleged in-service stressors; make a specific determination, based upon the complete record, as to whether the Veteran "engaged in combat with the enemy;" and afford the Veteran a VA psychiatric examination to ascertain the nature, severity, and etiology of any psychiatric disorder, to include PTSD, found.  The Board finds that the RO has substantially complied with these instructions.  Stegall, 11 Vet. App. at 271.   

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Veteran seeks entitlement to service connection for PTSD.  Specifically, he has reported stressors which he alleged led to the onset of his PTSD, to include being in fear for his life during a Scud missile attack soon after arriving in Al Jubayl, Saudi Arabia, in February 1991; and learning that a man he met was killed in a firefight in Kuwait City two weeks after the Veteran's arrival.  At the time of his January 2011 VA PTSD examination, he also indicated that he saw the bodies of dead Iraqi soldiers while driving from Saudi Arabia to Kuwait in 1991, and that he saw multiple dead bodies while assisting with the cleanup of Hurricane Andrew in 1992.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

Effective July 13, 2010, VA has amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

Here, the Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of any psychiatric disorders.  Significantly, on his July 1995 Report of Medical History at separation, he indicated that he never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  His service personnel records indicated that he served as a bulk fuel specialist and petroleum supply specialist; although he received a Rifle Marksmanship Badge, there is no indication that he ever engaged in combat.  

In May 1996, shortly after his separation from service in January 1996, the Veteran filed claims for entitlement to service connection for a variety of physical disorders, to include a blood disorder, a bilateral eye disorder, a finger scar, a shoulder disorder, a dermatologic disorder, and pseudofolliculitis barbae.  Significantly, the Veteran did not mention any psychiatric symptomatology at this time.  

In January 1999, the Veteran enrolled in an Outpatient Substance Abuse Treatment Program at the VA Medical Center in Denver, Colorado, at which time he began treatment for severe alcohol dependence.  However, it was not until November 2002 that the Veteran sought help for anger, depression, anxiety, sleep impairment, and poor work performance.  The Veteran described delayed sleep onset and multiple nocturnal awakenings.  He further described increased anger surges and loss of temper occurring approximately three times per week at work over the past six months.  Nonetheless, the diagnosis remained chronic alcohol dependence.  It was not until May 2005 that depression was diagnosed with a history of alcohol abuse, and later adjustment disorder was diagnosed, with depressed mood.    

In September 2006, his VA Active Problem list included adjustment disorder, anxiety state not otherwise specified, alcohol dependence, depressive disorder, depression, and a personal history of alcoholism.  However, by January 2007, "PTSD" was added to his Active Problem list, and the diagnosis was attributed to VA psychiatrist, G. L. B. on November 28, 2006.  However, Dr. B.'s November 28, 2006, Psychiatric Outpatient Note only diagnosed generalized anxiety disorder and dysthymia.  Nonetheless, a PTSD diagnosis remained in the Veteran's Active Problem list until the present.  In an April 2007 Psychiatry Outpatient Note, Dr. B. indicated that the Veteran asked a number of questions about PTSD and his activities in the Persian Gulf; but Dr. B. stated that while PTSD was a possibility, the Veteran would appear to have only a mild case, if at all, and that they would focus on clarifying this aspect of his history and present behavior.  Dr. B. continued to diagnose generalized anxiety disorder and dysthymia, but noted in an addendum that a diagnosis of PTSD was noted in a past VA assessment and that he would continue to evaluate.  However, in future notes, Dr. B. continued to diagnose only generalized anxiety disorder and dysthymia.  

In a June 2009 Psychiatry Outpatient Note, a psychiatric nurse practitioner wrote the following: 

This Veteran suffers with Severe PTSD and thromocytopenia [sic].  He is incapable of working under any circumstances.  He is fatigued, depressed, anxious, and cannot concentrate.  He is most deserving of SSI/SSD and more disability rating from the VA due to the nature of his Severe Illnesses, both mental and physical.  This is a former Marine who served his country for over 20 years.  His service to our country has left him unable to support himself due to severe fatigue, depression, anxiety, poor memory and poor concentration.  We need to help this Veteran every way that we can.  He deserves all the help that the VA and SSI/SSD can give him.  

The nurse practitioner diagnosed PTSD, depression, and insomnia.  

The Veteran was afforded a VA PTSD examination in January 2011.  At that time, the Veteran indicated that he had his first alcohol-related arrest at age 21, and that he was charged with driving under the influence twice and had to attend a driver intervention program while in the military.  He admitted that his drinking while in service got to the point where he knew he would never be promoted again, so he left the military under honorable conditions in January 1996.  The examiner stated that the symptoms reported by the Veteran did not meet the criteria for a PTSD diagnosis.  Rather, the examiner diagnosed alcohol dependence and major depressive disorder, which was considered as secondary to the Veteran's alcohol dependence.  The examiner explained that there were inconsistencies in the Veteran's previous reports of symptoms.  The examiner noted that the Veteran reported PTSD symptoms to the VA nurse practitioner in June 2009 and received a PTSD diagnosis.  However, he denied most symptoms of PTSD at the January 2011 VA examination, as he had done in previous VA outpatient sessions.  He did not describe fear with respect to the February 1991 Scud missile attack and presented his time in the Persian Gulf as not very exciting and mostly uneventful.  The Veteran reported depressive symptoms at the time of the January 2011 examination, but claimed that many had dissipated.  He denied experiencing current anxiety symptoms.  Most prominent in the Veteran's clinical picture was his alcohol dependence and his disinterest in receiving treatment for it.  The examiner noted that depression and anxiety were also very common secondary components of an active alcohol or drug addiction.  The examiner explained that the Veteran's alcohol abuse began very early in life, prior to the Gulf War, and that he did not relate any feelings or events that would suggest that his experiences in the Persian Gulf or after Hurricane Andrew contributed significantly to his drinking.  

The Veteran also filed a claim for entitlement to SSA disability benefits in October 2006, which was denied.  Significantly, during the development of this claim, the Veteran was afforded a Mental Residual Functional Capacity Assessment in February 2007.  At that time, the diagnosis was dysthymia and generalized anxiety disorder.  

The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.  The Veteran's service treatment records are negative for any diagnosis of PTSD.  The medical evidence of record includes numerous psychiatric diagnoses since the Veteran's separation from military service.  Of these diagnoses, only the June 2009 Psychiatry Outpatient Note authored by a nurse practitioner for the purpose of advocating for the Veteran's SSA and VA disability claims unequivocally diagnosed him as having PTSD.  However, there is no indication that a mental status examination was conducted in conjunction with this diagnosis, as the report contained no information on symptoms or manifestations other than a recitation of the Veteran's subjective statements.  In addition, there is no evidence of record that the Veteran's previous medical records were reviewed in conjunction with the note.  Not only did the June 2009 note not include any references to an objective mental status examination, it did not discuss the Veteran's claimed in-service stressors in any manner.  As such, the June 2009 VA Psychiatry Note is of limited, if any, probative value.  See 38 C.F.R. § 3.304(f).

Although the Veteran's VA Active Problem list has included a PTSD diagnosis since at least January 2007, this diagnosis was attributed to a VA treatment note which never rendered a PTSD diagnosis.  Rather, in November 2008, Dr. B. diagnosed generalized anxiety disorder and dysthymia.  Moreover, in an April 2007 note, Dr. B. acknowledged the presence of a PTSD diagnosis in the Veteran's Active Problem list and stated that while PTSD was a possibility, the Veteran would appear to have only a mild case, if at all, and that they would focus on clarifying this aspect of his history and present behavior.  However, a diagnosis of PTSD was never rendered by Dr. B.  

The January 2011 VA PTSD examination report included objective findings made after a mental status examination.  The examiner concluded that the Veteran had a psychiatric diagnosis other than PTSD.  This examination report specifically stated that the Veteran's claims file was reviewed in conjunction with the examination, and provided a thorough rationale for the opinion based on the evidence of record.  Accordingly, this report is of high probative value, as it was provided after an objective mental status examination and a review of the evidence of record.  As such, the preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of PTSD.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence to establish a current diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the preponderance of the medical evidence of record does not show a current diagnosis of PTSD for VA purposes that is related to the Veteran's military service.  38 C.F.R. § 4.125; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for PTSD is not warranted.

A Psychiatric Disorder, Other Than PTSD

The evidence does not reflect that the Veteran experienced psychiatric symptomatology during military service.  Historically, the Veteran served on active duty from August 1984 to May 1990 and from January 1991 to January 1996, to include four months of service in the Persian Gulf in 1991.  The Veteran's service personnel records list his principal duty as a bulk fuel specialist and petroleum supply specialist.  A review of his service treatment records is silent as to any treatment for combat-related injuries or any psychiatric complaints or treatment.  Significantly, on his July 1995 Report of Medical History at separation, he indicated that he never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  See Hickson, 12 Vet. App. at 253 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  

The evidence of record reflects current diagnoses of dysthymia, depression, and generalized anxiety disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  

However, the medical evidence of record does not reflect that there is a nexus between the Veteran's currently diagnosed anxiety and depressive disorders and active service.  Hickson, 12 Vet. App. at 253 (holding that service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability).  As discussed above, the Veteran enrolled in an Outpatient Substance Abuse Treatment Program at the VA Medical Center in Denver, Colorado, in January 1999, at which time he began treatment for severe alcohol dependence.  It was not until November 2002 that the Veteran sought help for anger, depression, anxiety, sleep impairment, and poor work performance, and it was not until May 2005 that he was eventually diagnosed as having depression.  

Although there was one opinion providing a nexus between the Veteran's psychiatric symptoms and active duty service rendered by a VA nurse practitioner in November 2009, for the reasons discussed above, this opinion has been afforded very little probative value.  Rather, the Board has afforded much more probative value to the January 2011 VA PTSD examination report, which concluded that the Veteran had depression secondary to his chronic alcohol dependence, and that his chronic alcohol dependence was not affected by his in-service experiences.  

The Board acknowledges the Veteran's statements that his current psychiatric symptomatology is the result of events experienced during service.  The Veteran's statements are competent evidence as to events and observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the lay statements are not competent evidence as to the etiology of the any current disorder.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his current anxiety disorder and depressive disorder are related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

As there is no probative medical evidence that the Veteran's depressive disorder and anxiety disorder are related to his active duty service, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


